Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), *517rendered January 5, 1989, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s assertion that the hearing court improperly denied his suppression motion is without merit, as the existence of probable cause to arrest the defendant was established by the testimony of the arresting officer (see, People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v Williams, 146 AD2d 724; People v Molette, 129 AD2d 651; People v Mingo, 121 AD2d 307; see also, People v France, 115 AD2d 617).
The defendant’s remaining contention is similarly without merit (see, People v Russo, 45 AD2d 1040). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.